      Case 4:20-cv-04052 Document 1 Filed on 11/29/20 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JULIA JOHNSON,                                    §
       Plaintiff,                                 §
                                                  §          Civil Action No. 4:20-cv-04052
vs.                                               §
                                                  §          JURY TRIAL DEMANDED
DENNY’S, INC., DFO, LLC, and                      §
MAIN STREET S, INC.,                              §
      Defendants.                                 §

                          PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff Julia Johnson (“Plaintiff” or “Johnson”) now files this Complaint against

Defendants Denny’s, Inc., DFO, LLC, and Main Street S, Inc. (collectively “Defendants” or

“Denny’s”). In support, Plaintiff states as follows:

                                             PARTIES

         1.    Plaintiff Julia Johnson is a citizen of the United States and a resident of Houston,

Texas.

         2.    Defendant Denny’s, Inc. is a corporation authorized to transact business in the state

of Texas. It may be served with process through its registered agent for service of process, C T

Corporation System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201 or as may otherwise be

permitted under Rule 4 of the Federal Rules of Civil Procedure and/or the Texas long-arm statute.

         3.    Defendant DFO, LLC is an entity authorized to transact business in the state of

Texas. It may be served with process through its registered agent for service of process, C T

Corporation System, 1999 Bryan Street, Ste. 900, Dallas, Texas 75201 or as may otherwise be

permitted under Rule 4 of the Federal Rules of Civil Procedure and/or the Texas long-arm statute.

         4.    Defendant Main Street S, Inc. is a corporation authorized to transact business in the

state of Texas. It may be served with process through its registered agent for service of process,
      Case 4:20-cv-04052 Document 1 Filed on 11/29/20 in TXSD Page 2 of 7




Abdul Madani, 15606 Oyster Cove Drive, Sugar Land, Texas 77478 or as may otherwise be

permitted under Rule 4 of the Federal Rules of Civil Procedure and/or the Texas long-arm statute.

                                    JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over the claims described in this

Complaint pursuant to 28 U.S.C. § 1331 because Plaintiff’s claims arise under federal law.

       6.      The Court has subject matter jurisdiction over Plaintiff’s claims under the Texas

Commission on Human Rights Act pursuant to 28 U.S.C. § 1367.

       7.      This Court has personal jurisdiction over Defendants because they have

continuously and systematically performed a substantial amount of business within the state of

Texas and, moreover, are being sued herein for illegal conduct against the Plaintiff that occurred

within the state of Texas. Accordingly, this Court has both general and specific jurisdiction over

the Defendants.

       8.      Venue is proper in the United States District Court for the Southern District of

Texas pursuant to 42 U.S.C. § 2000e-5(f)(3) because all or part of the unlawful employment

practices committed by the Defendants occurred in this district.

                                              FACTS

       9.      Plaintiff worked as a server at Denny’s restaurant located at 3332 South Loop West,

Houston, Texas 77025 (Store #7666).

       10.     Plaintiff began working for Defendants on or about June 11, 2019.

       11.     Plaintiff is a black female.

       12.     Shortly after Plaintiff began working at Defendants, she began suffering from

sexual harassment and race discrimination from the restaurant’s General Manager, whose first

name was Sam.



                                                2
      Case 4:20-cv-04052 Document 1 Filed on 11/29/20 in TXSD Page 3 of 7




       13.     Sam is a Middle Eastern male.

       14.     On or around June 15, 2019, Sam, the General Manager, rubbed his hand on his

genitals and then forcefully stuck that hand in Plaintiff’s face asking her how it smelled. This

egregious act of sexual harassment was unwelcomed by Plaintiff, and she immediately told Sam

how inappropriate his behavior was and how it made her uncomfortable.

       15.     On or around June 27, 2019, twelve days after Sam stuck his hand in Plaintiff’s

face after touching his genitals, Sam approached Plaintiff again and asked her to touch his lower

buttock area (close to his genitals) with the excuse that he wanted her to check if he had “sat in

something sticky.”

       16.     Plaintiff again refused Sam’s unwelcomed, sexually charged advances and refused

to touch Sam. Plaintiff expressed again how Sam’s behavior was inappropriate and disrespectful

to her and her fiancé.

       17.     Later that same day around 2:30PM, Sam told Plaintiff to meet with him in a booth

at the front of the restaurant and told her that he was on her “bad apple list” because she did not

understand how he worked as a manager (since she had refused to touch his lower buttocks close

to his genitals). After this, Plaintiff immediately made an inquiry to the Equal Employment

Opportunity Commission (“EEOC”) over Sam’s behavior.

       18.     On or about June 29, 2019 around 12:40PM, Plaintiff called a meeting with Sam

where she expressed how his sexual slurs towards her and his asking her to touch him was

inappropriate and making her uncomfortable, and Sam admitted to his behavior but told Plaintiff

she could never prove it. Sam also admitted that he had been labeled by upper management as

“the Troubled Child” of the restaurant because of his “dirty mouth” and that employees had filed

sexual harassment complaints against him before, but nothing ever happened to him.



                                                3
      Case 4:20-cv-04052 Document 1 Filed on 11/29/20 in TXSD Page 4 of 7




       19.     On or about June 30, 2019, Plaintiff had an altercation with two employees over a

coffee pot, and when Plaintiff approached Sam about this, he did nothing. Instead, Sam told

Plaintiff that she should be a lot tougher because “her skin was so black she was blue.”

       20.     This severe racial comment from Sam and his sexual harassment leading up to it

prompted Plaintiff to report Sam’s conduct to upper management.

       21.     On or about July 4, 2019 around 5:47AM, Plaintiff sent a text message (with audio

recordings) to Imtiaz Ahmed, Director of Operations to report Sam’s harassment of her and inform

Defendants that she had complained to the EEOC.

       22.     On or about July 4, 2019 around 12:49PM, Sam called Plaintiff into a meeting

where he informed her that he was aware that she had reported him for harassment. In this

conversation, Sam warned her that he was friends with Imtiaz Ahmed and a man named Adam,

both who were in upper management, but Adam did tell Sam to “watch his back.”

       23.     On or about July 4, 2019 around 1:20PM, another manager named Giovani called

Plaintiff into a meeting, and Plaintiff gave him a verbal statement of Sam’s harassment.

       24.     On or around July 5, 2019, Imtiaz Ahmed called Plaintiff into a meeting where he

asked Plaintiff to repeat her complaint of Sam’s harassment. Plaintiff explained that she would

not talk about it further because she had gone to the EEOC and was aware that he was friends with

Sam and Adam. In response, Ahmed called Plaintiff a liar and that she did not need to work at the

restaurant anymore. Plaintiff asked if Ahmed was firing her, and he responded, “not yet.”

However, Ahmed ended her shift early and sent her home.

       25.     Plaintiff’s last day at Defendants was August 8, 2019. That day, Giovanni let

Plaintiff’s co-workers throw food at her, and when she told him that she could not work in such a

hostile work environment and that she had already gone to the EEOC, Giovanni told her to leave.



                                                4
      Case 4:20-cv-04052 Document 1 Filed on 11/29/20 in TXSD Page 5 of 7




                          EXHAUSTION OF ADMINISTRATIVE REMEDIES

       26.     On or about September 25, 2019, Plaintiff timely filed a charge of discrimination

with the EEOC and the Texas Workforce Commission Civil Rights Division.

       27.     The EEOC issued Plaintiff a right to sue letter on or about August 31, 2020.

       28.     This lawsuit has been filed within 90 days of the EEOC’s issuance of that Notice.

Consequently, this lawsuit has been filed within 90 days of Plaintiff’s receipt of that Notice.

       29.     The Texas Workforce Commission has never issued Plaintiff a right to sue letter,

but his charge has been on file for more than 180 days as of the date of this lawsuit’s filing.

       30.     Based on the foregoing, Plaintiff has exhausted all administrative remedies required

by Title VII of the Civil Rights Act of 1964 (“Title VII”), and/or the Texas Commission on Human

Rights Act (“TCHRA”).

                        FIRST CAUSE OF ACTION (SEX DISCRIMINATION)

       31.     Plaintiff incorporates each of the foregoing allegations as if fully set forth herein.

       32.     Plaintiff is a member of a protected class under Title VII and the Texas Commission

on Human Rights Act because she is female.

       33.     Sam’s conduct was unwelcomed by Plaintiff.

       34.     Sam’s conduct was so severe and/or pervasive that it altered conditions of

Plaintiff’s employment.

       35.     Sam’s conduct was subjectively offensive to Plaintiff.

       36.     The act of a male employee sticking his hand in a female’s face demanding her to

smell it after that male touched his genitals and the act of asking a female to touch his lower

buttocks towards his genitals would be offensive to a reasonable person.

       37.     Such conduct violates Title VII and the TCHRA.



                                                  5
       Case 4:20-cv-04052 Document 1 Filed on 11/29/20 in TXSD Page 6 of 7




        38.     Plaintiff has been damaged by the discrimination against her.

        39.     Defendants acted with malice and/or reckless disregard for Plaintiff’s statutorily-

protected rights. An award of exemplary damages is therefore warranted.

                            SECOND CAUSE OF ACTION (RETALIATION)

        40.     Plaintiff incorporates each of the foregoing allegations as if fully set forth herein.

        41.     Plaintiff engaged in a protected activity by opposing unlawful employment

practices when she submitted an inquiry at the EEOC in or around June 2019.

        42.     Plaintiff also engaged in a protected activity by complaining of discrimination to

Sam, Giovani, and Imtiaz Ahmed in opposition to Defendants’ unlawful employment practices.

        43.     Plaintiff suffered a materially adverse action when Imtiaz Ahmed called Plaintiff a

liar and sent her home after she reported Sam’s sexual harassment and racial remark that “she was

so black she was blue.”

        44.     Plaintiff also suffered a materially adverse action when she was terminated by

Giovanni after he allowed employees to throw food at Plaintiff.

        45.     Defendants took materially adverse actions against Plaintiff because of her

protected activities.

        46.     Such conduct violates Title VII and TCHRA.

        47.     Defendants’ retaliation against Plaintiff after she reported racial discrimination also

violates Plaintiff’s rights pursuant to 42 U.S.C. § 1981.

        48.     Defendants’ violations of Title VII, TCHRA, and 42 U.S.C. § 1981 have caused

Plaintiff damage.

        49.     Defendants acted with malice and/or reckless disregard for Plaintiff’s statutorily-

protected rights. An award of exemplary damages is therefore warranted.



                                                   6
      Case 4:20-cv-04052 Document 1 Filed on 11/29/20 in TXSD Page 7 of 7




                                        ATTORNEYS’ FEES

       1.      If Plaintiff prevails, she is entitled to an award of reasonable and necessary

attorneys’ fees.

                                          JURY DEMAND

       2.      Plaintiff hereby demands a trial by jury on all claims that may be tried to a jury.

                                          PRAYER FOR RELIEF

       Plaintiff hereby prays that Defendants be cited to appear and that, upon trial, the Court

enter a judgment in his favor for the following:

       a)   Back pay;
       b)   Compensatory damages;
       c)   Punitive damages;
       d)   Reinstatement and/or front pay;
       e)   Taxable court costs;
       f)   Exemplary damages;
       g)   Attorney’s fees; and
       h)   Such other and further relief to which she may show herself entitled.



                                              Respectfully submitted,

                                              THROCKMORTON LAW FIRM PLLC

                                              By: /s/Connor Throckmorton
                                              Connor Throckmorton
                                              S.D. Tex. #3065092
                                              TX Bar #24103965
                                              5850 San Felipe Street, Suite 500
                                              Houston, Texas 77057
                                              Telephone:    (713) 400-6173
                                              Facsimile:    (713) 583-8380
                                              Email:        connor@throckmortonlaw.com

                                              ATTORNEY FOR PLAINTIFF




                                                   7
